 1

 2

 3

 4

 5

 6

 7

 8                       UNITED STATES DISTRICT COURT
 9                     CENTRAL DISTRICT OF CALIFORNIA
10

11   MICHAEL F. LANGROCK,                    Case No. LA CV 17-01200-VBF-RAO
12                     Plaintiff,            ORDER ADOPTING THE R&R:
13         v.                                DISMISSING THE THIRD AMENDED
                                             COMPLAINT, DIRECTING ENTRY
14   Ventura County Deputy Sheriff           OF SEPARATE JUDGMENT, AND
     Meinheit and Ventura County             TERMINATING THE CASE (JS-6)
15   Deputy Sheriff Medina,
16                     Defendants.
17

18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the record, the
19   Magistrate’s Report and Recommendation, and the applicable law. Plaintiff has not
20   filed objections. Finding no error of law, fact, or logic in the R&R, the R&R [Doc
21   #64] is ADOPTED, and the Third Amended Complaint [Doc #24] is
22   DISMISSED with prejudice. Final judgment will be entered separately.
23         The case shall be TERMINATED and closed (JS-6).
24

25   Dated: November 16, 2018               _________________________________

26                                               VALERIE BAKER FAIRBANK
27                                              Senior United States District Judge

28
